DETAILED ACTION
This application has been withdrawn from issue pursuant to 37 CFR 1.313, and prosecution on this application has been re-opened in view of newly discovered prior art.  Further, an IDS was filed 28 November 2022 which has been considered.  Claims 4-7 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2020/0208074) is still withdrawn because Jones et al. disclose lubricants for compression ignition internal combustion engines [0001] which differs from independent Claim 4 drawn to a lubrication method of lubricating a 4-cycle gasoline engine of a two-wheeled automobile.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dance et al. (US 2018/0066203) in combination with Singh “Home-made motorcycles with car engines: Desi jugaad of Maruti 800 engine on two wheels”, updated Mar. 23, 2018  (https://www.financialexpress.com/auto/bike-news/home-made-motorcycles-with-car-engines-desi-jugaad-of-maruti-800-engine-on-two-wheels/1108620/).
As previously set forth, Dance et al [“Dance”] disclose a method for preventing or reducing low speed pre-ignition in an engine lubricated with a lubricating oil while maintaining or improving cleanliness by using as the lubricating oil a formulated oil containing at least one boron-containing dispersant [0003], at least one alkaline earth metal detergent [0016] and at least one anti-wear agent comprising at least one zinc dialkyl dithiophosphate [0017].   
Dance discloses that a wide range of lubricating base stocks may be used in the invention including natural oils and synthetic oils [0053].  Dance discloses that mineral oils of Group I, Group II and Group III may be used as the base oil [0054]. Dance discloses that synthetic oils include ester oils which comprise a useful base stock [0064]. Dance discloses that additive solvency and seal compatibility characteristics may be secured by the use of esters such as the esters of dibasic acids with monoalkanols [0064].  Thus, the ester compound may have two or more ester bonds as set forth in dependent claim 5.  Further, specific esters are set forth in [0064]-[0065] which meet the limitations of the possible esters set forth in dependent claim 6. 
Dance discloses that Group V base oils useful in the invention comprise an ester at a concentration of about 2% to about 20%, preferably from about 5% to about 15% [0067].
Dance discloses the addition of boron-containing dispersants [0080] such as a borated succinimide [0081] in an amount of boron ranging from 30 ppm to 1500 ppm, preferably from 60 ppm to 1000 ppm [0080].
Dance discloses that detergents include alkaline earth metal detergents or mixtures of alkaline earth metal detergents [0098], preferably calcium and magnesium [0109].  Dance teaches that magnesium and calcium are present in an amount of from about 500 ppm to about 5000 ppm, preferably from about 1000 ppm to about 2500 ppm [0118].  The Examples set forth calcium contributed by at least one overbased calcium detergent in an amount from 500 ppm to 5000 ppm [0220].    
Dance discloses the addition of zinc dialkyldithiophosphate (ZDDP) in [0124]-[0133].  Dance teaches that the phosphorus content contributed by the zinc-containing compound or antiwear agent in the lubricating oil composition ranges from about 400 ppm to about 2000 ppm, preferably from about 500 ppm to about 900 ppm [0133].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (MPEP 2144.05).  As such Dance renders obvious the lubricating oil composition recited in independent Claim 4.  Although the static friction property index (SFI) of the lubricating oil composition of 2.50 or more set forth in dependent claim 7 is not taught in Dance, friction modifiers may be added to the lubricating compositions [0162]-[0170] in the prior art so that this property is expected to be the same or similar unless demonstrated otherwise. 
Independent claim 4 is drawn to “A lubrication method of lubricating a 4-cycle gasoline engine of a two-wheeled automobile” comprising the step of applying a lubricating oil composition and “lubricating a 4-cycle gasoline engine of a two-wheeled automobile with the lubricating oil composition.  Although not specifically taught in Dance, Singh is added to teach such a method step.
Singh and Dance are both directed toward aspects of engines for passenger vehicles.  It would have been obvious at the time the invention was filed to have used the lubricating oil of Dance to lubricate the 4-cycle gasoline engine from a passenger vehicle in the two-wheeled motorcycle of Singh in order to prevent or reduce low speed pre-ignition.  As such, method claim 4 is obvious over Dance in combination with Singh. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
December 12, 2022